Per Curiam.

Plaintiffs’ proof was deficient. The action was based on an alleged fixing of the maximum rent by the Rent Commission and it was not shown that the order of the commission related to the apartment in question. This deficiency might be supplied and plaintiffs should not be precluded from so doing.
The judgment should be modified to show that the dismissal is without prejudice to a new action, and as so modified affirmed, without costs.
Concur — Steuer, J. P., Hofstadteb and Aurelio, JJ.
Judgment modified, etc.